Plaintiff in error, hereinafter called defendant, was convicted in the district court of Lincoln county of the crime of perjury, and his punishment fixed by the jury at imprisonment in the state penitentiary for ten years.
Defendant was charged with the crime of perjury committed in the trial of Golden McCollum, charged with robbery with firearms of the First National Bank of Prague, Okla.
The evidence in this case and the questions of law arising are practically the same as in Billy McCollum v. State,52 Okla. Cr. 28, 2 P.2d 291, decided by this court on the 21st day of August, 1931, wherein the said Billy McCollum was charged with the crime of perjury committed in the trial of Golden McCollum, and in which case there is a synopsis of the evidence and a full discussion of the questions of law involved.
The evidence being sufficient to support the verdict of the jury, and the questions of law having been decided adversely to the defendant in Billy McCollum v. State, supra, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 97